THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com February 17, 2012 John Stickel Attorney-Advisor Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 Dear Mr. Stickel: In response to your letter of comments dated February 14, 2012, please be advised as follows: General 1.The disclosure you have requested regarding shell company status has been provided including a risk factor. Summary of Our Offering 2.The fourth paragraph has been revised in response to your comment and language has been added to reflect that it is the Company’s belief that it will be able to produce a feature film with the proceeds of the offering. Management’s Discussion and Analysis or Plan of Operation 3.The added disclosure has been provided. 4.The disclosure regarding “four” months has been revised to reflect “six” months. 5.Disclosure has been provided to state that the Company may use the website submissions and voting in considering subsequent films.Again the concept of a contest has been completely removed and there will be no contests. Other 6.The financial statements have been updated through December 31, 2011. John Stickel Securities and Exchange Commission RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 February 17, 2012 Page 2 7.A new auditor’s consent and a new attorney’s consent have been supplied. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Starflick.com
